NUMBER 13-19-00081-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TRACY LEE LOVETT,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.



                         MEMORANDUM OPINION
     Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Chief Justice Contreras

      Appellant Tracy Lee Lovett, proceeding pro se, has filed a notice of appeal with

this Court from her conviction in trial court cause number A-18-5125-CR for injury to the

elderly and possession of a controlled substance. The trial court has certified that this
“is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2).

       On February 22, 2019, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On March 20, 2019, appellant’s counsel filed an extensive letter brief with this

Court. Counsel’s response does not establish that the certification currently on file with

this Court is incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

See id. R. 25.2(d); see also id. R. 37.1, 44.3, 44.4.          Accordingly, this appeal is

DISMISSED. Any pending motions are dismissed as moot.

                                                                       PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of April, 2019.




                                             2